                    Case 18-12808-KG            Doc 413        Filed 08/22/19         Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                       )   Case No. 18-12808 (KG)
                                                                    )   (Jointly Administered)
                                                                    )
                                      Debtors.                      )
                                                                    )

               AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
             FOR HEARING ON AUGUST 23, 2019 AT 11:00 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

MATTER GOING FORWARD

1.           Seal Motion – Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under
             Seal Unredacted First and Final Fee Application of Kasowitz Benson Torres LLP for
             Allowance of Compensation and Reimbursement of Expenses as Special Litigation
             Counsel to the Debtors for the Period December 13, 2018 through June 19, 2019 [Filed:
             8/14/19] (Docket No. 404).

             Response Deadline:     At the hearing.

             Responses Received: Informal comments from the United States Trustee.

             Related Documents:

             a)     Motion of the Debtors to Shorten Notice Period and Schedule Expedited Hearing
                    on Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under Seal
                    Unredacted First and Final Fee Application of Kasowitz Benson Torres LLP for
                    Allowance of Compensation and Reimbursement of Expenses as Special

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
    Amended items appear in bold.


DOCS_DE:225025.2 93856/005
                 Case 18-12808-KG       Doc 413       Filed 08/22/19    Page 2 of 3



                 Litigation Counsel to the Debtors for the Period December 13, 2018 through June
                 19, 2019 [Filed: 8/14/19] (Docket No. 405).

        b)       [Signed] Order Granting Motion of the Debtors to Shorten Notice Period and
                 Schedule Expedited Hearing on Debtors’ Motion for Entry of an Order
                 Authorizing Debtors to File Under Seal Unredacted First and Final Fee
                 Application of Kasowitz Benson Torres LLP for Allowance of Compensation and
                 Reimbursement of Expenses as Special Litigation Counsel to the Debtors for the
                 Period December 13, 2018 through June 19, 2019 [Filed: 8/15/19] (Docket No.
                 406).

        c)       Notice of Hearing on Debtors’ Motion for Entry of an Order Authorizing Debtors
                 to File Under Seal Unredacted First and Final Fee Application of Kasowitz
                 Benson Torres LLP for Allowance of Compensation and Reimbursement of
                 Expenses as Special Litigation Counsel to the Debtors for the Period December
                 13, 2018 through June 19, 2019 [Filed: 8/16/19] (Docket No. 407).

        Status: The Debtors have resolved the informal comments of the United States Trustee
        and will submit a revised order at the hearing as the objection deadline, at the request of
        the United States Trustee, was set for the hearing.

FINAL FEE APPLICATION MATTERS

2.      Final fee applications of estate professionals are scheduled to go forward at this hearing.
        Attached hereto as Exhibit A is an index of the fee applications scheduled to be heard.
        The items listed on Exhibit A hereto correspond to the order of the fee applications, and
        documents related thereto, that are in the fee application binder submitted to the Court,
        pursuant to the Court’s Chambers’ Procedures.

        Response Deadline:     See attached Exhibit A.

        Responses Received: See attached Exhibit A.

        Related Documents: See attached Exhibit A.

        Status: Final fee applications have been resolved or adjourned. Proposed orders
        have been filed under certification of counsel. No hearing is necessary unless
        requested by the Court.




                                                  2
DOCS_DE:225025.2 93856/005
                 Case 18-12808-KG   Doc 413   Filed 08/22/19   Page 3 of 3




 Dated: August 22, 2019                   PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Colin R. Robinson
                                          Richard M. Pachulski (CA Bar No. 62337)
                                          Ira D. Kharasch (CA Bar No. 109084)
                                          Maxim B. Litvak (CA Bar No. 215852)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          E-mail:      rpachulski@pszjlaw.com
                                                       ikharasch@pszjlaw.com
                                                       mlitvak@pszjlaw.com
                                                       crobinson@pszjlaw.com

                                          Counsel for the Debtors and Debtors-in-Possession




                                          3
DOCS_DE:225025.2 93856/005
